Name: Commission Regulation (EEC) No 1479/91 of 31 May 1991 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 91 Official Journal of the European Communities No L 138/81 COMMISSION REGULATION (EEC) No 1479/91 of 31 May 1991 fixing production refunds on cereals and rice Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Annex to Regulation (EEC) No 2169/86 to establish the exact amount payable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 la (5) thereof, Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 3655/90 (4) and in particular Article 6 thereof, Whereas Article 2 of Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment of production refunds in the cereals and rice sectors (*), as last amended by Regulation (EEC) No 1398/91 (6), provides that the production refund is to be fixed on the first day of each month ; Whereas the provisions of that Regulation, in the light of the present situatin of the market, result in the production refund being fixed at the level laid down in this Regula ­ tion ; Article 1 The production refunds payable on cereals and rice in accordance with Regulation (EEC) No 1009/86 and calcu ­ lated in accordance with Regulation (EEC) No 2169/86 as amended shall be as follows in ECU 143,84 per tonne. Article 2 This Regulation shall enter into force on 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 94, 9 . 4. 1986, p. 6 . (4) OJ No L 362, 27. 12. 1990, p . 33 . 0 OJ No L 189, 11 . 7. 1986, p . 12. 6) OJ No L 134, 29. 5. 1991 , p . 19 .